EXHIBIT A
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                  INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 07/16/2021




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF SUFFOLK
          ------------------------------------------------------------------X
          iOPTIMIZE REALTY INC. f/k/a DYSAL, INC.,                                Index No:
                                                                                  Date Filed: 7/16/2021
                                             Plaintiff,
                                                                                  SUMMONS
                               -against-
                                                                                  Basis of Venue: Agreement
          COX ENTERPRISES, INC., COX AUTOMOTIVE, INC.,
          MANHEIM INVESTMENTS, INC. and
          DEALERTRACK INC.,

                                              Defendant.
          ------------------------------------------------------------------X

          To the above-named Defendants:

                YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
         a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
         appearance, on the Plaintiff’s Attorney(s) within 20 days after the service of this summons,
         exclusive of the day of service (or within 30 days after the service is complete if this summons is
         not personally delivered to you within the State of New York); and in case of your failure to
         appear or answer, judgment will be taken against you by default for the relief demanded in the
         complaint.

         Dated: Ronkonkoma, New York
                July 16, 2021
                                                               CAMPOLO, MIDDLETON
                                                               & MCCORMICK, LLP

                                                               By:___________________________
                                                                     Patrick McCormick, Esq.
                                                                     Jeffrey V. Basso, Esq.
                                                                     Attorneys for Plaintiff
                                                                     4175 Veterans Memorial Hwy, Suite 400
                                                                     Ronkonkoma, New York 11779
                                                                     (631) 738-9100




          [1952-002/3483666]


                                                              1 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM           INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                   RECEIVED NYSCEF: 07/16/2021




          Defendants’ Addresses:
          Cox Enterprises, Inc.
          1111 Marcus Avenue, Suite M04
          Lake Success, New York 11042

          Cox Automotive, Inc.
          3400 New Hyde Park Road
          North Hills, New York 11040

          Manheim Investments, Inc.
          2000 Dealer Drive
          Newburgh, New York 12550

          Dealertrack, Inc.
          3400 New Hyde Park Road
          North Hills, New York 11040




                                             2
          [1952-002/3483666]


                                          2 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                 INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 07/16/2021




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF SUFFOLK
          ------------------------------------------------------------------X
          iOPTIMIZE REALTY INC. f/k/a DYSAL, INC.,                               Index No:

                                                                                 VERIFIED COMPLAINT
                                             Plaintiff,

                               -against-

          COX ENTERPRISES, INC., COX AUTOMOTIVE, INC.,
          MANHEIM INVESTMENTS, INC. and
          DEALERTRACK INC.,

                                              Defendants.
          -------------------------------------------------------------------X

                   Plaintiff iOptimize Realty Inc. f/k/a Dysal, Inc. (“iOptimize”), by and through its

          attorneys Campolo, Middleton & McCormick, LLP, as and for its Complaint against Defendants,

          COX ENTERPRISES, INC. (“Cox Enterprises”), COX AUTOMOTIVE, INC. (“Cox Auto”),

          MANHEIM INVESTMENTS, INC. (“Manheim”) and DEALERTRACK INC. (“DT

          Inc”)(collectively referred to as “Defendants” or “Cox Entities”), alleges as follows:

                                                   NATURE OF THE CASE

                   1.          Plaintiff iOptimize commences this action seeking to recover brokerage fees and

          other related damages against the Cox Entities, jointly and severally, based upon an exclusive

          brokerage agreement between iOptimize and non-party Dealertrack Technologies, Inc., formerly

          known as Dealertrack Holdings, Inc. (“DT Technologies”), and the Cox Entities’ status as

          successors, assigns, affiliates and/or subsidiaries of DT Technologies who expressly and/or

          impliedly assumed DT Technologies’ liability and contractual obligations under the subject

          brokerage agreement (“Brokerage Agreement”) following a merger agreement in June 2015.

                   2.          Beginning in or around June 2015, at or around the time of a public

          announcement of DT Technologies’ merger with one or more of the Cox Entities, the Cox



          [1952-002/3483666]


                                                              3 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                  INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 07/16/2021




          Entities, jointly and severally, assumed absolute control of DT Technologies’ real estate

          transactions with actual knowledge of the exclusive Brokerage Agreement between iOptimize

          and DT Technologies.

                   3.          The Cox Entities, jointly and severally, having assumed DT Technologies’

          contractual obligations under the exclusive brokerage agreement, intentionally breached and

          caused DT Technologies’ breach of the agreement by conducting and controlling real estate

          transactions on behalf of and/or with the assistance of DT Technologies without compensating

          iOptimize for brokerage fees to which iOptimize was and remains entitled.

                                                          PARTIES

                   4.          Plaintiff iOptimize is a domestic business corporation duly organized under the

          laws of the State of New York with its principal place of business located in Suffolk County.

                   5.          iOptimize was formerly known as Dysal, Inc. and did business under the trade

          name Corporate Realty Consultants.

                   6.          In or around October 2012, iOptimize changed its name to iOptimize Realty, Inc.

                   7.          Upon information and belief, Defendant Cox Enterprises is a foreign corporation

          duly incorporated in the State of Delaware with headquarters in the State of Georgia and

          locations throughout the United States, including on Long Island in Nassau County, New York.

                   8.          Upon information and belief, Defendant Cox Auto is a foreign corporation duly

          incorporated in the State of Delaware, authorized to do business in the State of New York, with

          headquarters in the State of Georgia and locations throughout the United States, including on

          Long Island in Nassau County, New York.




                                                               2
          [1952-002/3483666]


                                                           4 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                    INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 07/16/2021




                   9.          Upon information and belief, Defendant Manheim is a foreign corporation duly

          incorporated in the State of Nevada with headquarters in the State of Georgia and locations

          throughout the United States, including multiple locations in the State of New York.

                   10.         Upon information and belief, Defendant DT Inc. is a foreign corporation duly

          incorporated in the State of Delaware, authorized to do business in the State of New York and

          locations throughout the United States, including on Long Island in Nassau County, New York.

                                               JURISDICTION AND VENUE

                   11.         This Court has personal jurisdiction over each of the Defendants.

                   12.         Each of the Defendants has sufficient minimum contacts with the State of New

          York.

                   13.         Each of the Defendants regularly conducts business within the State of New York,

          maintains offices in New York and engages in substantial activity in New York.

                   14.         Each of the Defendants purposefully availed themselves of the privilege of

          conducting activities in New York and should reasonably anticipate being haled into court in the

          State of New York.

                   15.         Under the Brokerage Agreement, and as successor entities to DT Technologies,

          Defendants availed themselves of personal jurisdiction and venue in New York State in the

          courts of the County of Suffolk.

                   16.         Venue is also proper in Suffolk County, New York because Plaintiff maintains is

          principal place of business in Suffolk County.




                                                                3
          [1952-002/3483666]


                                                            5 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                    INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 07/16/2021




                                                       BACKGROUND

                   17.         At all relevant times herein, iOptimize is and has been a licensed commercial real

          estate brokerage and consulting firm serving Fortune 500 clients throughout the United States,

          including New York.

                   18.         iOptimize holds real estate broker licenses in sixteen (16) states in the United

          States and, in any state or jurisdiction in which iOptimize does not hold a license, iOptimize

          utilizes sponsoring brokers and/or co-brokers who are licensed in any such state or jurisdiction

          which enables iOptimize to provide real estate brokerage services in all 50 states, as well as

          globally.

                   19.         Cox Enterprises is a global company with nearly 50,000 employees servicing the

          communications and automotive industries.

                   20.         Cox Auto is an affiliate or subsidiary of Cox Enterprises which handles the

          automotive division of Cox Enterprises.

                   21.         According to Cox Enterprises’ and Cox Auto’s websites, their “global brands”

          include Defendants Manheim and DT, Inc., both of which are divisions of Cox Enterprises

          and/or Cox Auto.

                   22.         Upon information and belief, Manheim serves as a division of Cox Enterprises

          and/or Cox Auto’s inventory department providing, among other things, a wholesale automotive

          marketplace.

                   23.         Upon information and belief, DT, Inc. serves as a division of Cox Enterprises

          and/or Cox Auto’s operations department as a leading provider of digital solutions to the

          automotive retail industry.




                                                               4
          [1952-002/3483666]


                                                            6 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                               INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 07/16/2021




                   24.         Non-party DT Technologies was a foreign corporation formed in the State of

          Delaware that was authorized to do business in the State of New York through January 31, 2017

          when it was declared an inactive entity.

          The Agreement and Amendments between iOptimize and Non-Party DT Technologies

                   25.         On or about November 13, 2009, iOptimize and non-party DT Technologies

          entered into the written Brokerage Agreement.

                   26.         The Brokerage Agreement provides that iOptimize would serve as DT

          Technologies’ exclusive real estate broker and iOptimize would perform a variety of services

          including, but not limited to, modeling DT Technologies’ optimum site criteria, researching

          suitable alternative sites, compiling building data, creating a market survey report, performing

          lease analysis, creating requests for proposals, performing over or under market analysis, and

          other related services.

                   27.         The Brokerage Agreement at paragraphs 7 and 10 provides that iOptimize would

          serve as DT Technologies’ exclusive broker for a period of twelve months and DT Technologies’

          agreed not to employ or use any other broker during the term of the Brokerage Agreement.

                   28.         The Brokerage Agreement defines the “Client” as “Dealertrack Holdings, Inc.

          and/or its affiliates or subsidiaries.”

                   29.         The Brokerage Agreement, at paragraph 20, states that “This Agreement shall

          benefit and bind the parties hereto and their respective successors and assigns.”

                   30.         The Brokerage Agreement provides at paragraph 6(A) that if DT Technologies

          leases a site during the term of the Brokerage Agreement, iOptimize would receive a brokerage

          fee of 5% of the gross rent for the term of the lease, or $15,000, whichever is higher (“Brokerage

          Fee”).



                                                             5
          [1952-002/3483666]


                                                          7 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                   INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 07/16/2021




                   31.         The Brokerage Agreement at paragraph 8, provides, “CRC [iOptimize] will offer

          the CLIENT [DT Technologies or its subsidiaries, affiliates, successors or assigns] SITES

          through their SiteSelectorPro or via: Printed Report, DVD or CD-ROM Report or email. The

          CLIENT hereby agrees that if CLIENT leases or purchases any of the SITES so listed by CRC

          within twelve (12) months following the expiration of this Agreement, then CRC will be entitled

          to compensation in accordance with the terms and conditions of this agreement as if it was

          during the original term of the agreement.”

                   32.         As set forth in paragraph 6 of the Brokerage Agreement, DT Technologies agreed

          to pay any portion of the earned Brokerage Fee that was not paid by landlord or seller “within 30

          days of lease or sale contract execution.”

                   33.         The Brokerage Agreement at paragraph 13 provides that the laws of the State of

          New York govern in the event of a dispute and venue would be in Suffolk County, New York.

                   34.         The Brokerage Agreement at paragraph 16 provides that, “[i]n the event of any

          dispute, the prevailing party shall be entitled to recover costs including, but not limited to,

          reasonable attorneys’ fees.”

                   35.         The Brokerage Agreement was subsequently amended on January 5, 2012, April

          22, 2013, and November 19, 2013.

                   36.         As   it   relates   to   iOptimize’s    exclusive   Brokerage   Agreement   with

          DT Technologies, its subsidiaries, affiliates, successors and assigns, the subsequent amendments

          to the Brokerage Agreement extended the term of the exclusive Brokerage Agreement through

          April 22, 2016 and expanded the geographical scope of the exclusivity of the Brokerage

          Agreement to all properties, wherever the property is located.




                                                                6
          [1952-002/3483666]


                                                             8 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                  INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 07/16/2021




                   37.         The subsequent amendments to the Brokerage Agreement, including the

          amendment that extended the term of the Brokerage Agreement through April 22, 2016,

          continued to refer to “Client” as “Dealertrack Holdings, Inc. and/or its affiliates or subsidiaries.”

                   38.         The final amendment to the Brokerage Agreement, which dealt primarily with

          economic incentives also noted that, “This document amends the terms of the existing agreement

          between iOptimize Realty, Inc. (IOPTIMIZE REALTY) and Dealertrack Technologies

          (CLIENT) as follows:” and goes on to state that iOptimize was the “exclusive real estate broker

          and INCENTIVES consultant (defined below) for CLIENT for all properties, wherever the

          property is located.”

          DT Technologies Merges with and is Acquired by the Cox Entities

                   39.         According to public filings with the Securities and Exchange Commission

          (“SEC”), beginning in June 2013, Sandy Schwartz (then Chief Executive Officer of Cox Auto)

          and Mark O’Neil (then Chief Executive Officer of DT Technologies) began discussions about a

          potential future transaction involving one or all of the Cox Entities and DT Technologies.

                   40.         The discussions about a possible transaction involving one or more of the Cox

          Entities and DT Technologies continued in mid-2014, with meetings at DT Technologies’

          corporate headquarters on Long Island, New York between Cox representatives, including Mr.

          Schwartz and Chief Financial Officer Dallas Clement and DT Technologies’ representatives

          including Mr. O’Neil and then Executive Vice President Raj Sundaram.

                   41.         Following further discussions in January 2015 between the Cox Entities and

          DT Technologies’ representatives and management at the National Auto Dealers Association

          conference, Mr. Schwartz met again with Mr. O’Neil in or around February 2015, and reiterated

          the Cox Entities’ interest in acquiring DT Technologies.



                                                             7
          [1952-002/3483666]


                                                          9 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                 INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 07/16/2021




                   42.         On March 5, 2015, Mr. O’Neil went to Georgia and met with Mr. Schwartz, as

          well as John Dyer, the President of Cox Enterprises and other members of the Cox Entities to

          discuss DT Technologies’ business and potential acquisition.

                   43.         On March 16, 2015, Mr. Schwartz, on behalf of Cox Auto, made a proposal to

          Mr. O’Neil, on behalf of DT Technologies, to acquire all the outstanding shares of

          DT Technologies.

                   44.         On May 20, 2015, following additional negotiations regarding the stock purchase

          of DT Technologies in the preceding months, Mr. O’Neil and Eric Jacobs, (DT Technologies’

          then Executive Vice President and Chief Financial and Administrative Officer), went to Dallas,

          Texas and met with Mr. Schwartz, Mr. Clement and Joseph Luppino, (Senior Vice President and

          Chief Corporate Development Officer of Cox Auto) to further discuss the acquisition of

          DT Technologies.

                   45.         On May 31, 2015, following an improved proposal from Cox Auto, the Board of

          Directors of DT Technologies held a meeting during which they deliberated over the proposal

          from Cox Auto and evaluated the positives and negatives of proceeding with the transaction as

          well as not proceeding and keeping DT Technologies as a stand-alone company.

                   46.         After further negotiations, another meeting was held with the DT Technologies’

          Board on June 2, 2015 whereby the terms of Cox Auto’s proposal were accepted by the Board.

                   47.         Also on June 2, 2015, Cox Auto and DT Technologies entered into a

          Confidentiality Agreement pertaining to, among other things, the exchange of documents and

          information and conducting due diligence for purposes of the transaction.

                   48.         By June 3, 2015, a draft merger agreement was circulated between counsel for

          Cox Auto and DT Technologies.



                                                              8
          [1952-002/3483666]


                                                          10 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                 INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 07/16/2021




                   49.         Additional negotiations about the terms of the merger agreement continued

          through the beginning of June 2015 and, on June 11, 2015, the Board of DT Technologies met to

          consider the merger agreement.

                   50.         At the June 11, 2015 Board meeting, the Board again reviewed DT Technologies’

          prospects of remaining a stand-alone entity, and unanimously voted to approve the merger

          agreement.

                   51.         On June 15, 2015, still ten months before the termination of the exclusive

          brokerage agreement between iOptimize and DT Technologies, Cox Auto and DT Technologies

          publicly announced the $4 billion merger transaction.

                   52.         On June 26, 2015, Eric Jacobs, on behalf of DT Technologies filed or caused to

          be filed a Solicitation/Recommendation Statement with the SEC documenting, among other

          things, the approval of the merger and summarizing the merger agreement and history of the

          transaction.

                   53.         On September 29, 2015, the U.S. Department of Justice commenced an antitrust

          civil action under Section 15 of the Clayton Act in the U.S. District Court for the District of

          Columbia against Cox Enterprises, Cox Auto and DT Technologies pertaining to the acquisition

          of DT Technologies by Cox Enterprises and Cox Auto.

                   54.         A subsequent Agreement and Plan of Merger dated October 26, 2016 was entered

          into between Cox Auto, Manheim and DT Technologies.

                   55.         The Agreement and Plan of Merger was executed by the same person, Mary

          Vickers, as Vice President of all three entities.




                                                              9
          [1952-002/3483666]


                                                          11 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                  INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 07/16/2021




                   56.         The Agreement and Plan of Merger stated that DT Technologies was merging into

          Manheim with Manheim being the “Surviving Corporation” and DT Technologies being the

          “Disappearing Entity.”

                   57.         Pursuant to the Agreement and Plan of Merger, shares of DT Technologies

          owned by Cox Auto were cancelled and Defendant Manheim assumed all liabilities of

          DT Technologies identified in Exhibit “A” of the Agreement and Plan of Merger, with any other

          liabilities of DT Technologies being assumed by Defendant DT, Inc.

                   58.         Exhibit “A” of the Agreement and Plan of Merger does not expressly identify the

          Agreement between iOptimize and DT Technologies.

                   59.         A Certificate of Merger dated October 26, 2016 filed with the Delaware Secretary

          of State, executed by Mary Vickers as “Authorized Officer,” identifies the merger between DT

          Technologies and Manheim, with Manheim being the surviving entity.

                   60.         Articles of Merger were also filed with the Nevada Secretary of State on March

          23, 2017, again signed by Mary Vickers on behalf of both DT Technologies and Manheim,

          identifying DT Technologies as the merging entity and Manheim as the surviving entity.

                   61.         A Certificate of Termination of Existence of DT Technologies was filed with the

          New York Department of State on January 31, 2017.

          The Cox Entities Assume Control of All Real Estate Transactions for DT Technologies

                   62.         Following DT Technologies’ approval of the merger agreement with Cox, the

          Cox Entities became inextricably intertwined in and controlled all DT Technologies’ real estate

          transactions.

                   63.         In that regard, in an email dated August 4, 2015 (approximately eight months

          before the end of the exclusive Brokerage Agreement between iOptimize and DT Technologies),



                                                              10
          [1952-002/3483666]


                                                          12 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                 INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 07/16/2021




          from Matthew Bekerman, Associate General Counsel for DT Technologies, to Randy Henrick,

          also Associate General Counsel of DT Technologies at the time, Mr. Bekerman stated that all

          “Company Leases,” meaning any agreement under which DT Technologies “uses, occupies or

          has the right to use or occupy any real property” “requires prior approval by Cox.”

                   64.         The term “Company Leases” also includes properties also used or occupied by the

          Cox Entities.

                   65.         Mr. Henrick then followed up the email from Matthew Bekerman with an email

          dated August 4, 2015 to others at DT Technologies as well as iOptimize, stating, in part, “It

          looks like Cox has to approve whatever we do with leasing space.”

                   66.         Since at least August 4, 2015 through the termination of the Agreement on

          April 22, 2016 and thereafter, Anne Lofye, the Vice President of Real Estate for Cox Enterprises

          regularly corresponded with and directed and controlled DT Technologies’ real estate personnel

          as to leasing transactions including DT Technologies.

                   67.         Anne Lofye has also acknowledged in sworn court documents that her

          responsibilities include maintaining business records related to lease transactions that Cox

          Enterprises and its subsidiaries, including DT Technologies, enter into during the course of their

          operations.

                   68.         Anne Lofye was directly responsible for and did negotiate and execute lease

          documents in her role with Cox Enterprises on behalf of DT Technologies since June 2015, and

          prior to the termination of the Brokerage Agreement on April 22, 2016, and also during the one-

          year “tail” provision following the termination of the Brokerage Agreement.

                   69.         Another employee of Cox Enterprises, Senior Transaction Manager Leslie

          Claxton, stated in a letter dated May 16, 2016 to a landlord entity in Georgia that, “In October



                                                              11
          [1952-002/3483666]


                                                          13 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                  INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 07/16/2021




          2015 Cox Enterprises, Inc. acquires Dealertrack Technologies. Dealertrack is now a private

          subsidiary under Cox Automotive, Inc.”

                   70.         The subject line of the May 16, 2016 letter from Leslie Claxton was “Acquisition

          of DealerTrack Technologies by Cox Enterprises, Inc. and Ms. Claxton specifically directed all

          future notices regarding the DT Technologies’ lease to Cox Enterprises.

                   71.         In addition to the above, several employees of the real estate brokerage company

          CBRE work in-house as brokers for the Cox Entities and have directly worked on and directed

          DT Technologies’ real estate transactions.

                   72.         In an email between Anne Lofye and Michael Fex (DT Technologies’ former

          Senior Director of Real Estate and Facilities) from October 22, 2015, the two specifically

          discussed whether the Cox Entities and DT Technologies would “combine” offices in Toronto,

          Canada.

                   73.         As highlighted by the examples above, since at least August 4, 2015, real estate

          transactions by the Cox Entities and DT Technologies overlapped in terms of personnel, leasing,

          and office use, including several real estate transactions completed prior to the termination of the

          Brokerage Agreement and/or within the one year “tail” period in the Brokerage Agreement.

                   74.         As further evidence of the assumption of control over DT Technologies by the

          Cox Entities, Cox Enterprises, through its Treasury Manager Jemal Webb, provided a Letter of

          Credit on November 20, 2015 totaling over $15 million to the landlord on behalf of

          DT Technologies to cover non-structural tenant improvements at DT Technologies’ new

          corporate headquarters at 3400 New Hyde Park Road, North Hills, New York (“3400 NHPR”).




                                                              12
          [1952-002/3483666]


                                                          14 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                       INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                             RECEIVED NYSCEF: 07/16/2021




                   75.         Mr. Webb, as Treasury Manager for Cox Enterprises, directly corresponded and

          negotiated the letter of credit with the landlord of 3400 NHPR and completed and submitted

          required forms from the lenders.

                   76.         Additionally, the Amended Lease between DT Technologies and the landlord for

          3400 NHPR, at Section 10.01, specifically noted that DT Technologies would be transferring its

          interest in the Amended Lease to Cox Auto as a “Permitted Transfer.”

                   77.         Upon information and belief, the Cox Entities assumed lease obligations of

          DT Technologies at many other locations in addition to 3400 NHPR.

                   78.         Upon information and belief, the Cox Entities, any or all of them, assumed the

          debts of DT Technologies.

                   79.         In a separate litigation, entitled iOptimize Realty Inc. f/k/a Dysal, Inc. v.

         Dealertrack Technologies, Inc. f/k/a Dealertrack Holdings, Inc. (Suffolk County Index No.

          7646/2015)(“Action #1”), which involved iOptimize’s contractual claims for certain fees owed

          under the Brokerage Agreement by DT Technologies as a result of economic incentives obtained

          by iOptimize for DT Technologies at 3400 NHPR, Cox Auto tendered payment under CPLR

          3219 on November 16, 2017 in the amount of $6,300,000.00 on behalf of DT Technologies to

          resolve Action #1, which was accepted by iOptimize.

                   80.         In another litigation, entitled iOptimize Realty Inc. f/k/a Dysal, Inc. v. Dealertrack

          Technologies,         Inc.   f/k/a   Dealertrack    Holdings,    Inc.   (Suffolk   County     Index    No.

          607403/2016)(“Action#2”) which, among other things, involved iOptimize’s claims to recoup

          brokerage fees from DT Technologies that were not paid to iOptimize in violation of the

          Brokerage Agreement, Cox Auto again tendered payment under CPLR 3219 on November 16,

          2017 in the amount of $3,700,000.00 to resolve Action #2, which was not accepted by iOptimize.



                                                                13
          [1952-002/3483666]


                                                             15 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 07/16/2021




                   81.         The Cox Entities, jointly and severally, are and have been since the merger

          agreement in June 2015, at minimum, successors and/or assigns of DT Technologies as it

          pertains to real estate transactions completed given the acquisition and the control exerted by the

          Cox Entities over all DT Technologies’ real estate transactions since that time.

                   82.         As stated above, the Brokerage Agreement includes and is binding upon DT

          Technologies, as well as its affiliates and subsidiaries, and also its successors and assigns, which

          would include the Cox Entities.

          The Cox Entities Breached the Agreement and Aided and Abetted DT Technologies in
          Breaching the Agreement

                   83.         Since at least August 4, 2015, the Cox Entities breached and assisted DT

          Technologies in breaching the Brokerage Agreement by completing real estate leasing

          transactions in circumvention of the exclusive brokerage agreement with iOptimize and without

          compensating iOptimize for such transactions.

                   84.         Despite the fact that the Brokerage Agreement provides that iOptimize was to

          serve as the exclusive broker for DT Technologies, it subsidiaries, affiliates, successors and

          assigns in connection with any leasing transaction, the Cox Entities either directly or on behalf of

          DT Technologies breached the exclusive broker terms of the Brokerage Agreement by

          completing numerous leasing transactions for various DT Technologies’ sites and Cox Entity

          sites without iOptimize’s knowledge and without paying iOptimize the contractually agreed

          upon 5% brokerage fee for each such transaction.

                   85.         Upon information and belief, the Cox Entities, as subsidiaries, affiliates,

          successors and/or assigns of DT Technologies, also completed leasing or purchase transactions

          following the expiration of the Brokerage Agreement that they began prior to the expiration of




                                                            14
          [1952-002/3483666]


                                                         16 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                       INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                             RECEIVED NYSCEF: 07/16/2021




          the Brokerage Agreement that would fall under the scope of the Brokerage Agreement entitling

          iOptimize to further brokerage fees.

                   86.         To date, iOptimize has learned of several leasing transactions completed in

          circumvention of the exclusive terms of the Brokerage Agreement by the Cox Entities, including

          but not limited to:

                         a. Memphis, Tennessee;
                         b. Fort Myers, Florida;
                         c. Edmond, Oklahoma;
                         d. Alpharetta, Georgia;
                         e. Lafayette, Louisiana;
                         f. Edison, New Jersey;
                         g. Baton Rouge, Louisiana;
                         h. East Greenbush, New York;
                         i. Amhurst, New Hampshire (collectively “Leasing Transactions”).
                   87.         In addition to the Leasing Transactions above that were completed in

          circumvention of the exclusive Brokerage Agreement with iOptimize, there are many additional

          leasing and purchase transactions that were completed by the Cox Entities or under the control of

          the Cox Entities on behalf of DT Technologies for which the Cox Entities are liable to

          iOptimize.

                                        AS AND FOR A FIRST CAUSE OF ACTION
                                                  (Breach of Contract)

                   88.         Plaintiff repeats, reiterates and re-alleges each and every allegation set forth above

          with the same force and effect as if more fully set forth at length herein.

                   89.         By virtue of the Brokerage Agreement, iOptimize and DT Technologies entered

          into an enforceable contract.




                                                                15
          [1952-002/3483666]


                                                            17 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                      INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF: 07/16/2021




                   90.         The Cox Entities had knowledge of the Agreement and its terms since at least

          June 2015.

                   91.         The Brokerage Agreement has clear and unequivocal terms, was made for

          consideration and accepted by iOptimize and DT Technologies.

                   92.         The terms of the Brokerage Agreement bound not only DT Technologies, but also

          its subsidiaries, affiliates, successors and assigns.

                   93.         Based upon the facts set forth above, the Cox Entities, jointly and severally,

          expressly or impliedly assumed DT Technologies’ liability under the Brokerage Agreement by

          virtue of the merger agreement and control exercised over all DT Technologies’ real estate

          transactions beginning since at least August 4, 2015.

                   94.         Based upon the facts set forth above, there was a consolidation or merger of

          DT Technologies into one or more of the Cox Entities, by which DT Technologies ceased to

          exist, but the business continued under the Cox Entities.

                   95.         Since at least August 4, 2015, the Cox Entities engaged in conduct that expressly

          or impliedly demonstrated their intent, jointly and severally, to pay DT Technologies’ debts and

          contractual obligations or otherwise assume its liabilities.

                   96.         Since at least August 4, 2015, the Cox Entities, jointly and severally, expressly or

          impliedly assumed the liabilities of DT Technologies that would have ordinarily been necessary

          for the continued operation of the business of DT Technologies.

                   97.         Despite the cessation of business by DT Technologies following the merger, there

          has been a continuity of ownership, management, personnel, physical office locations, assets and

          general business operations, all of which were assumed by the Cox Entities.




                                                                16
          [1952-002/3483666]


                                                            18 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                 INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 07/16/2021




                   98.         Pursuant to the Brokerage Agreement, and as a successor, assign, subsidiary

          and/or affiliate of DT Technologies, the Cox Entities, jointly and severally, are liable under the

          terms of the Brokerage Agreement for any leasing transactions the Cox Entities completed since

          August 2015 through the termination of the Brokerage Agreement on April 22, 2016 and

          thereafter through the one-year “tail” provision in the Brokerage Agreement following

          termination that were in violation and circumvention of the exclusive terms of the Brokerage

          Agreement.

                   99.         Pursuant to the Brokerage Agreement, and as a successor, assign, subsidiary

          and/or affiliate of DT Technologies, the Cox Entities, jointly and severally, are liable under the

          terms of the Brokerage Agreement for any leasing transactions completed by DT Technologies

          in violation and circumvention of the terms of the Brokerage Agreement, including but not

          limited to, the Leasing Transactions.

                   100.        The Cox Entities, as successors, assigns, subsidiaries and/or affiliates of

          DT Technologies breached the Brokerage Agreement by failing and refusing to pay to iOptimize

          the brokerage fees owed on the Leasing Transactions and many other transactions which have

          not yet been identified.

                   101.        iOptimize has not waived any portion of the brokerage fees owed on the Leasing

          Transactions and any other lease or purchase transactions that were entered into by DT

          Technologies and/or the Cox Entities that fall within the scope of the Brokerage Agreement.

                   102.        iOptimize has performed and satisfied all its obligations under the Brokerage

          Agreement.




                                                             17
          [1952-002/3483666]


                                                          19 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                       INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                             RECEIVED NYSCEF: 07/16/2021




                   103.        As result of the foregoing, iOptimize has been damaged in an amount to be

          determined at trial but believed to be at least $1,000,000.00, plus attorneys’ fees, pre-judgment

          interest, and costs.

                                      AS AND FOR A SECOND CAUSE OF ACTION
                                                 (Unjust Enrichment)

                   104.        Plaintiff repeats, reiterates and re-alleges each and every allegation set forth above

          with the same force and effect as if more fully set forth at length herein.

                   105.        By virtue of the facts set forth above, the Cox Entities have been unjustly

          enriched as they have and will continue to receive the benefits of the leasing and purchase

          transactions, they and DT Technologies completed in violation of the Brokerage Agreement.

                   106.        The principles of equity and good conscience dictate that the Cox Entities not be

          permitted to retain the benefits of such leasing and purchase transactions without paying to

          iOptimize the brokerage fees to which it is entitled.

                   107.        As a result of the foregoing, the Cox Entities are liable to iOptimize for unjust

          enrichment in an amount to be determined at trial but believed to be at least $1,000,000.00, plus

          attorneys’ fees, pre-judgment interest, and costs.

                   WHEREFORE, Plaintiff iOptimize respectfully demands judgment against Defendants,

         jointly and severally, as follows:

                   a)          on its First Cause of Action, in an amount to be determined at trial but believed to

          be at least $1,000,000.00, plus attorneys’ fees, pre-judgment interest, and costs;

                   b)          on its Second Cause of Action, in the amount of $1,000,000.00, plus attorneys’

          fees, pre-judgment interest, and costs;




                                                                18
          [1952-002/3483666]


                                                            20 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM                                                      INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                                                             RECEIVED NYSCEF: 07/16/2021




                   c)          together with such other, further and different relief as to the Court deems just and

          equitable.

                   Dated: Ronkonkoma, New York
                          July 16, 2021

                                                                     CAMPOLO, MIDDLETON
                                                                     & MCCORMICK, LLP

                                                                     By:_______________________________
                                                                           Patrick McCormick, Esq.
                                                                           Jeffrey V. Basso, Esq.
                                                                           Attorneys for Plaintiff
                                                                           4175 Veterans Memorial Highway
                                                                           Suite 400
                                                                           Ronkonkoma, New York 11779
                                                                           Phone: (631) 738-9100
                                                                           Fax: (631) 738-0659




                                                                19
          [1952-002/3483666]


                                                            21 of 22
FILED: SUFFOLK COUNTY CLERK 07/16/2021 04:35 PM         INDEX NO. 613548/2021
NYSCEF DOC. NO. 1                                 RECEIVED NYSCEF: 07/16/2021




                                22 of 22
